Citation Nr: 1715348	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  10-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These matters were previously before the Board in March 2016 and were remanded for additional development.  


FINDINGS OF FACT

1.  The weight of the evidence is in relative equipoise as to the question of whether the Veteran's current sensorineural hearing loss was sustained during his active duty service, or, was caused by acoustic trauma during service.

2.  The preponderance of the competent and credible evidence is against a finding that tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2016).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Regarding the issue of entitlement to service connection for bilateral hearing loss, no further notice or assistance is necessary given the favorable disposition below as to that issue.

In relation to the issue concerning the Veteran's entitlement to service connection for tinnitus, a letter mailed to the Veteran in July 2009 satisfied VA's duty to notify.  VA also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claim submissions, lay statements, and private treatment records have been associated with the claims file.  The Veteran was afforded VA examinations of his hearing loss and tinnitus in July 2009 and June 2016.  The examiner provided a detailed explanation as to why, and ultimately an opinion as to whether any hearing loss disability present is unlikely to be related to service.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss and tinnitus are not diseases listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013);  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. 
§ 1113(b);  38 C.F.R. § 3.303(d);  Cosman v. Principi, 3 Vet. App. 503 (1992).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000)(evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  38 U.S.C.A. § 5107(b).

In addition to the basic service connection principles outlined above, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A. Bilateral Hearing Loss

The Veteran asserts in his claim submissions and statements that he sustained acoustic trauma when he was exposed to tank and gun fire without hearing protection while in service as an armor crewman.  The Veteran stated that he noticed significant hearing loss after he was discharged from service and denied having any significant exposure to loud noises after his separation from service.  The Service Treatment Record confirms his military occupational specialty as tank driver.

After converting the results from American Standard Association (ASA) standards to International Standards Organization-American National Standards Institute (ISO-ANSI), the Veteran's discharge audiogram examination shows hearing within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
/
5
LEFT
25
10
10
/
10

The Veteran appears to be first diagnosed with bilateral sensorineural hearing loss during VA treatment at the Birmingham VA Medical Center on August 2007, when he was issued hearing aids.  The VA physician found the Veteran had profound sensorineural hearing loss in the right hear and severe sensorineural hearing loss in the left ear, with a speech discrimination score of 84 percent bilaterally.  Since the Veteran's hearing loss has been described as being sensorineural in nature, the disability may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

A July 2009 VA examination report showed the following audiogram results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
90
105+
LEFT
20
30
45
70
80

Speech audiometry revealed speech recognition ability of 88 percent for the right ear and 84 percent for the left ear.  The VA examiner found mild to profound high frequency sensorineural hearing loss in the right ear and moderate to severe high frequency sensorineural hearing loss in the left ear.  The VA examiner noted on the separation exam that hearing was within normal limits, and therefore believed that the Veteran's military noise exposure did not cause or result in hearing loss.

A June 2016 VA examination report showed the following audiogram results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
100
105+
LEFT
25
35
60
95
105+

Speech audiometry revealed speech recognition ability of 80 percent for the right ear and 84 percent for the left ear.  The VA examiner found sensorineural hearing loss in both the right and left ears.  The VA examiner further found that it was less likely than not that the bilateral hearing loss was caused by or a result of an event in military service.  In support of this conclusion, the VA examiner noted that the Veteran's hearing loss was within normal limits at discharge and that no threshold shift was noted.  

The Board is concerned with this rationale, however, in that there are no audiometric findings noted at his pre-induction examination.  Thus, it is unclear how a threshold shift or lack thereof could be reflected.  The examiner also did not discuss the significance of the pure tone threshold of 25 in 500 Hertz at separation, which could suggest some degree of hearing loss.  Furthermore, the opinion does not appear to take into account the Veteran's own reports as to his symptomatology.  

In support of his claim, the Veteran alleged in his May 2009 application for service connection that he served as an armor crewman for two years with the army, where he was exposed to loud noises on a daily basis.  In his January 2010 Notice of Disagreement, the Veteran stated he first noticed a decrease in hearing when he came off active duty.

The overall evidence appears to be in relative equipoise as to whether the claimed hearing loss is related to service.  Resolving the issue in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  Thus, the benefit sought on appeal is granted.

B. Tinnitus

The Veteran is seeking service connection for tinnitus, which is a wholly subjective disorder.  Due to the subjective nature of tinnitus, the Board and medical providers must rely on the statements of the Veteran to determine the onset and continuation of the disorder.  A veteran is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App. 370 (2002); see also Horowitz v. Brown, 5 Vet. App. 217 (1993).

Based on the available evidence, the Board finds that the preponderance of the competent and credible evidence is against finding that service connection for tinnitus is warranted.  VA concedes that the Veteran was exposed to acoustic trauma in service, and therefore the "in-service injury" requirement is met.  Additionally, the Veteran currently has tinnitus, thus the "current disability" requirement is met.  However, missing from the evidence is the necessary connection (nexus) between the current disability and the in-service injury.

In this case, the Veteran stated in his initial application in May 2009 that he has had ringing in his ears that onset several years ago, but cannot remember if it began in active duty.  During the July 2009 VA examination, the Veteran reported bilateral constant tinnitus for the past 8 years and related it to gun fire in the service, about 35 years after service.  In the January 2010 Notice of Disagreement (NOD) and March 2010 VA Form 9 Appeal, the Veteran repeated the fact that he could not say when the tinnitus onset.  During the June 2016 VA examination, the Veteran reported the tinnitus onset about 2 to 3 years prior. 

As the Board must rely in large part on the consistency of the Veteran's statements regarding a wholly subjective disorder like tinnitus, the Board finds that there is no credible evidence establishing a continuity of symptomatology to service, as the Veteran's statements regarding onset and continuation of tinnitus, while not always consistent, have generally placed the onset of symptoms many years after service.  The Board also notes that there is also no medical evidence establishing a link between his current tinnitus and his service.  In fact, the only medical opinions of record found a relationship to service unlikely.

In sum, the Veteran was exposed to acoustic trauma in service and currently suffers from bilateral tinnitus.  However, the record does not contain credible lay or medical evidence of a positive link (nexus) between his current disorder and his service.  Therefore, service connection for tinnitus is not warranted.  All evidence has been considered and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Derwinski, 1 Vet. App. at 55.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.




____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


